174 S.W.3d 702 (2005)
STATE of Missouri, Respondent,
v.
Brandon L. CLARK, Appellant.
No. WD 64343.
Missouri Court of Appeals, Western District.
November 1, 2005.
Margaret Mueller Johnston, Asst. Public Defender, Columbia, MO, for Appellant.
Jeremiah W. (Jay) Nixon, Attorney General, Karen L. Kramer, Asst. Attorney General, joins on the briefs, Jefferson City, MO, for Respondent.
Karen L. Kramer, Asst. Attorney General, Jefferson City, MO, joins on the briefs for respondent.
Before ROBERT G. ULRICH, P.J., PATRICIA BRECKENRIDGE, and JAMES M. SMART, JR., JJ.

Order
PER CURIAM.
Brandon Clark appeals the denial of his motion for new trial on his conviction for possession of a controlled substance with the intent to distribute, § 195.211. Clark raises one point on appeal. He challenges the trial court's decision to allow the opinion testimony of a highway patrol officer as to drug distribution practices.
Having carefully considered the contentions on appeal, we find no grounds for reversing the decision. Publication of a formal opinion would not serve jurisprudential purposes or add to understanding of existing law. The judgment is affirmed. Rule 30.25(b).